                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

US BANK NATIONAL ASSOCIATION                                                              PLAINTIFF

v.                                    Case No. 2:18-cv-00089 KGB

BULL MOTOR COMPANY                                                                     DEFENDANT

                                               ORDER

        The parties in this matter attended a settlement conference before United States Magistrate

Judge Beth Deere and reached a full and final settlement of all claims (Dkt. 39). Therefore, this

case is removed from the trial calendar for the week of November 4, 2019. The Court will dismiss

this action after the parties file a joint motion for dismissal or stipulation of dismissal.

        It is so ordered this 28th day of October 2019.



                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Court Judge
